Citation Nr: 0113930	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lower back, neck, and upper and lower extremities.  

2.  Service connection for residuals of cold injury of the 
hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1950 to September 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In the July 2000 rating decision, the RO also found that a 
claim of entitlement to service connection for hypertension 
was not well grounded.  As noted below, since that decision, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  In part, the new 
law provided that claims denied as not well grounded between 
July 14, 1999, and November 9, 2000, such as the hypertension 
claim, could be readjudicated under the provisions of the new 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication, and 
refers the claim for readjudication to the RO.


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy.

2.  Osteoarthritis is not related to exposure to cold in 
service and is not otherwise related to service.  

3.  The veteran does not suffer from residuals of cold 
exposure to the hands.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lower back, neck, and upper and 
lower extremities was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

2.  Cold injury of the hands was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, the VA has already fulfilled the duty to assist 
requirements of the VCAA.  All relevant facts have been 
properly developed to the extent possible.  The record 
includes the veteran's service medical records, written 
statements prepared by the appellant and his representative, 
and a VA examination report which addressed the etiology of 
the veteran's arthritis and attributed it to age as opposed 
to cold exposure and also found no current residuals of 
frostbite of the hands.  The veteran has not made the VA 
aware of any records relevant to the present claim that have 
not been associated with the claims folder.  Thus, as 
sufficient data exists to address the merits of the 
aforementioned claims, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of those claims.

Second, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in an August 1999 letter from the RO and in the 
August 2000 statement of the case of the type of evidence 
needed to substantiate his claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The veteran seeks service connection for osteoarthritis of 
the lower back, neck, and upper and lower extremities and for 
residuals of cold exposure to the hands, both of which he 
attributes to exposure to cold while in service.  Where 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A number of disorders, including arthritis, are 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Service medical records do not document frostbite or 
arthritis, and a September 1953 separation examination 
revealed the extremities, spine, musculoskeletal system, and 
skin to be normal.  There is also no evidence of arthritis 
manifested to a compensable degree within the presumptive 
period.  A VA examination in November 1999, however, resulted 
in diagnoses that included osteoarthritis and cold injury.  
The veteran stated during that examination that he was in 
Korea from March 1951 until February 1952, during which time 
he was exposed to cold temperatures.  He stated that he never 
received treatment, but that his skin peeled on his hands and 
feet.  

Examination revealed the skin to be pink and of normal 
texture, without edema, without atrophy, and without 
ulceration.  No abnormal hair growth of the hands was noted.  
Hair growth, however, was absent from the distal third of 
both legs.  Orthopedic examination revealed pain on movement 
of the first metatarsal phalangeal joints.  The impression 
was a normal examination, even though the diagnoses included 
osteoarthritis and cold injury.  The examiner concluded that 
the veteran probably developed a very mild case of frostbite, 
but not any obvious symptomatology or first-degree frostbite.  
The examiner based this conclusion upon loss of hair at the 
distal third of both legs.  The examiner, who examined the 
claims file, also concluded that the veteran's arthritis 
probably was generalized and was secondary to age, not to 
cold exposure.  

As observed by the veteran in his arguments put forth before 
the Board, the RO in July 2000, granted service connection 
for residuals of cold injury to both feet.  In so doing the 
RO observed that the veteran served in Korea, probably during 
the winter, and that exposure to cold was common.  A July 
2000 response from the National Personnel Records Center 
(NPRC) noted that the veteran had two Bronze Service Stars 
and that one of them probably came during a winter campaign 
when frozen feet was a common occurrence.  The Board notes 
that the veteran is also the recipient of the Combat 
Infantryman Badge.

In light of the above, the Board finds that the veteran was 
engaged in combat with the enemy.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  Further, the Board concedes that the 
veteran sustained a cold injury to the hands in service.  
However, in order for service connection to be awarded, the 
evidence must also show evidence of a current disability 
related to the cold injury to the hands in service.  The 
medical evidence does not show a current disability related 
to the cold injury to the hands in service.  This was plainly 
stated by the November 1999 VA examiner when she reported 
that he "never developed obvious symptomatology which are 
associated with actual frostbite first degree."

Although the VA examination revealed evidence of residuals of 
cold exposure to the feet, namely hair loss on the lower 
extremities, that same examination did not reveal residuals 
of cold exposure to the hands.  There is no other current 
medical evidence of residuals of cold exposure to the hands.  
Therefore, the Board must find that the veteran does not 
suffer from residuals of cold injury of the hands.  

The veteran complains of pain in the hands and systemic 
arthritis.  Although the examiner concluded that the veteran 
suffered from osteoarthritis, she also concluded that cold 
exposure was not the cause of that arthritis.  The examiner's 
report instead determined that the veteran's arthritis was 
caused by age.  Even conceding exposure to cold in service, 
the Board must conclude, therefore, that the veteran's 
current arthritis is unrelated to exposure to cold in service 
and is otherwise unrelated to a disease or injury in service.  
Because the veteran does not suffer from residuals of cold 
injury of the hands and because the osteoarthritis is 
unrelated to service and may not be presumed to have been 
incurred in service, service connection is not warranted for 
either of those disorders.  


ORDER

Claims for entitlement to service connection for 
osteoarthritis of the lower back, neck, and upper and lower 
extremities, and for residuals of cold injury of the hands, 
are denied.  



		
	M. C. GRAHAM
	Acing Member, Board of Veterans' Appeals


 

